EXHIBIT 10.2

NON-COMPETITION AGREEMENT

This Non-Competition Agreement (“Agreement”) is made as of March 3, 2008 by and
between ValueVision Media, Inc., a Minnesota corporation (together with its
subsidiaries, the “Company”), and Rene Aiu (the “Employee”) pursuant to and in
consideration of the offer of employment dated March 3, 2008.

Non-Compete. While Employee is working for the Company and, if Employee
voluntarily resigns or departs from the Company under circumstances where
Employee receives severance payments from the Company, then also for the
Non-competition Period (defined below) following his/her departure, Employee
will not:

(i) directly or indirectly own, manage, control, participate in, be a director,
officer or employee of, lend Employee’s name to, act as consultant or advisor
to, render services to, or receive compensation from, any other person or entity
engaged or seeking to engage in the television home shopping business (including
a television home shopping channel internet site) anywhere within the United
States;

(ii) induce or attempt to induce any employee of the Company to leave his or her
employment with the Company, or in any other way interfere with the relationship
between the Company and any other employee of the Company; or

(iii) induce or attempt to induce any customer, vendor, franchisee, licensee, or
other business relation of the Company to cease doing business with the Company,
or in any way interfere with the relationship between such party and the
Company.

For purposes of this Agreement, “Non-competition Period” shall mean the period
commencing as of the date of this Agreement and ending on the last day of the
twelfth (12th) month following the last day of the month in which Employee’s
employment with the Company ends.

Entire Agreement; Governing Law. This Agreement contains the entire agreement of
the parties relating to Employee’s non-compete agreement with the Company and
supersedes all prior agreements and understandings with respect to such subject
matter. All matters relating to the interpretation, application, validity and
enforcement of this Agreement shall be governed by the laws of the State of
Minnesota, without regard to that state’s conflict of laws provisions.

          VALUEVISION MEDIA, INC.   EMPLOYEE /s/ Nathan E. Fagre
  /s/ Rene G. Aiu  
   
Name:
  Nathan E. Fagre   Name: Rene G. Aiu

